Citation Nr: 0407614	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  02-03 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1962.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

As a preliminary matter, the Board notes that although the RO 
sent the veteran notification letters in both July 2001 and 
March 2003, these letters do not satisfy the requirements of 
the VCAA and the implementing regulations, nor does the 
record otherwise establish compliance with the notification 
requirements of the VCAA and the implementing regulations.  
Specifically, the veteran has not been provided the required 
notice in response to his claim for an increased rating for 
his service-connected residuals of a duodenal ulcer.

The Board also notes that after the claims folder was 
forwarded to the Board, the veteran submitted additional 
evidence in support of his appeal.  He has not waived his 
right to have this evidence initially considered by the RO.

Finally, the Board notes that the veteran indicated that he 
had further medical evidence pending.  He stated that he 
would submit this information when it became available to 
him.  The Board further notes that the veteran has not been 
afforded a VA examination for the purpose of obtaining an 
opinion regarding the current severity of his disability.  As 
such, the Board is of the opinion that the RO should, upon 
evaluation of the veteran's claim in light of the newly 
submitted evidence, determine whether a VA examination is 
necessary, and schedule one if warranted. 

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include a request that the 
veteran submit any pertinent evidence in 
his possession.  In particular, the RO 
should inform the veteran of the evidence 
and information required to substantiate 
a claim for an increased rating.  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and dates of treatment of any health care 
providers who treated the veteran since 
April 1999 for duodenal ulcer disease.  
RO should then undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unable to 
obtain any pertinent evidence identified 
by the veteran, it should so inform the 
veteran and his representative and 
request them to submit the outstanding 
evidence.  

3.  After any additional development has 
been completed, the veteran should be 
scheduled for a VA gastrointestinal 
examination.  All indicated tests and 
studies, including upper and lower GI 
series, if medically feasible, are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should provide an opinion regarding the 
severity of the duodenal ulcer disease.  
The examiner should indicate which of the 
following descriptions, (a), (b), (c), or 
(d) most closely approximate the present 
gastrointestinal condition.

(a) Severe symptoms; pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with 	manifestations of 
anemia and weight loss productive of 
definite impairment of health;

(b) Moderately severe symptoms; less than 
severe but with impairment of health 
manifested by anemia and weight loss; or 
recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four or more times a year;

(c) Moderate symptoms; recurring episodes 
of severe symptoms two or three times a 
year averaging 10 days in duration; or 
with continuous moderate manifestations; 
or

(d) Mild symptoms; with recurring 
symptoms once or twice yearly.

Adequate reasons and bases should be 
provided for any opinion rendered.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is 
hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse 
effects on his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The 
RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



